Title: To James Madison from Mathew Carey, 30 September 1814
From: Carey, Mathew
To: Madison, James


        
          Sir,
          Sept 30 1814
        
        For five years & a half I unceasingly strove to induce you to adopt a plain, simple, salutary measure, which wd. have saved your country from external warfare—& from (what now impend) bankruptcy & civil war. Never was there a measure more unexceptionable, more indispensibly necessary, or more practicable. It was all in vain. The events I foresaw & foretold, have partly arrived, & the residue are in a state of developement.
        My ill success might have discouraged me from any further attempts. But the deep solicitude I feel for the country, & the wish to save it from perdition, makes me obtrude once more.
        I believe the introduction of some federalists of great weight of character, purity of intention, & powerful talents into your administration, the sole path to salvation, as tending to unite the Country. Your obt. hble servt
        
          Mathew Carey
        
      